IN THE INDIANA SUPREME COURT

MINOR, Thomas C.,                 )  Court of Appeals
                       appellant,  )  cause no. 49A02-0202-PC-169
           v.                     )
                                  )   Supreme Court
STATE OF INDIANA,                 )   cause no. 49S02-0306-PC-259
                       appellee.  )





                               PUBLISHED ORDER


      Thomas Minor is appealing the denial of  post-conviction  relief.   He
claims his appellate lawyer on direct appeal was ineffective for failing  to
raise on appeal the propriety of Minor’s being tried by a  six-person  jury,
in violation of Ind. Code § 35-37-1-1.  The Court of  Appeals  affirmed  the
denial of post-conviction relief.  Minor v. State, 782 N.E.2d 459 (Ind.  Ct.
App. 2003), reh’g denied.

      The Court of  Appeals  determined  that  the  performance  of  Minor’s
appellate lawyer was  deficient,  but  held  that  reversal  is  unwarranted
because Minor has not shown that his conviction was fundamentally unfair  or
unreliable. 782 N.E.2d at 462, citing Lockhart v. Fretwell,  506  U.S.  364,
369 (1993), and Williams v. State, 706 N.E.2d 149, 154 (Ind. 1999).  As  the
State conceded on rehearing, however, the analysis of the Court  of  Appeals
failed to take into account the more recent cases  of  Williams  v.  Taylor,
529 U.S. 362 (2000), and Segura v. State, 749 N.E.2d 496 (Ind. 2001).


      In accordance with Ind. Appellate Rule 58(A),  we  grant  transfer  of
jurisdiction, vacate the opinion of the Court of Appeals, and remand to  the
Court of Appeals for reconsideration of its analysis in light of  this  more
recent authority.

      The Clerk is directed to send a copy  of  this  order  to  the  Marion
Superior Court, Criminal Division 3; to the Hon.  Sanford  M.  Brook,  Chief
Judge of the  Court  of  Appeals;  to  Steve  Lancaster,  Court  of  Appeals
Administrator; to Janet Roberts Blue, Commissioner of the Court of  Appeals;
to the Indiana Attorney General; to the State Public Defender;  and  to  all
counsel of record.

      Done at Indianapolis, Indiana this 23rd day of June, 2003.


                             /s/  Randall T. Shepard
                                  Chief Justice of Indiana
All Justices concur.